OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice at this Judicial De*295partment in 1938, and has maintained an office for such practice within the Department at all times relevant to these proceedings. Over a course of time between 1987 and 1992, respondent engaged in certain ongoing activities by which he stole and retained funds for personal use from clients in matters having to do with estates and property transactions, and misrepresented the status of those cases to the clients. When this matter was presented to petitioner for investigation, respondent failed to appear, and this Court ordered his suspension from practice in September 1992 (182 AD2d 179).
In January 1993 respondent was charged, in an indictment, with grand larceny in the third degree and criminal possession of stolen property in the third degree, both class D felonies, stemming from the activities previously brought to our attention. Five months later, he was additionally charged, in an information, with scheme to defraud in the first degree, a class E felony. On June 29 he pleaded guilty to the grand larceny and scheme to defraud counts, and on July 28 he was sentenced to a conditional discharge. Petitioner now presents certified copies of the judgments of conviction, and seeks to have respondent’s name stricken from the roll of attorneys authorized to practice law in this State (Judiciary Law § 90 [4] [b]). Respondent has again failed to appear.
Upon his felony convictions, respondent ceased to be an attorney authorized to practice law in this State (Judiciary Law § 90 [4] [a]). The petition is granted, and respondent’s name is stricken from the roll of attorneys (Matter of Katz, 165 AD2d 635).
Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ., concur.
Application granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.